              Case 2:19-cr-00146-JCC Document 198 Filed 08/21/20 Page 1 of 1



                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    UNITED STATES OF AMERICA,                            CASE NO. CR19-0146-JCC
10                           Plaintiff,                    MINUTE ORDER
11            v.

12    MARIE CHRISTINE FANYO-PATCHOU,
      RODRIGUE FODJO KAMDEM, and
13    CHRISTIAN FREDY DJOKO,
14                           Defendants.
15

16          The following minute order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court sua sponte. The parties filed several motions for
19   leave to file over-length motions and briefs that the Court has not ruled on. (Dkt. Nos. 57, 72.)
20   For the sake of clarity, the Court hereby GRANTS those motions.
21          DATED this 21st day of August 2020.
22
                                                            William M. McCool
23                                                          Clerk of Court

24                                                          s/Tomas Hernandez
                                                            Deputy Clerk
25

26


     MINUTE ORDER
     CR19-0146-JCC
     PAGE - 1
